Case 0:20-cv-60416-RS Document 1-45 Entered on FLSD Docket 02/26/2020 Page 1 of 5




                  EXHIBIT 43
     Case 0:20-cv-60416-RS Document 1-45 Entered on FLSD Docket 02/26/2020 Page 2 of 5
                                                                                                                      DATA SHEET




Symantec Email Threat Detection
and Response
Stop targeted and advanced email attacks with powerful protection that includes
complete visibility, prioritized response, and automated remediation




Prevent the Most                                                    (IOCs) than any other vendor, with 60+ data points such as URLs,
                                                                    file hashes, and targeted attack information.
Advanced Email Attacks                                              You can export this data to your Security Operations Center
Symantec Email Threat Detection and Response is a cloud-based       to quickly determine the severity and scope of any targeted or
service that uncovers and prioritizes advanced attacks entering     advanced attack. Furthermore, you can quickly remediate email
your organization through email by adding advanced detection        attacks by automatically blacklisting Indicators of Compromise
technologies such as cloud-based sandboxing and click-time          (IOCs) found while hunting threats. Moreover, Email Threat
URL protection to the Symantec Email Security.cloud service.        Detection and Response reduces the risk of phishing by
In addition, it helps accelerate your response to targeted and      preparing your users to recognize the latest phishing attacks
advanced threats with advanced email security analytics that        with built-in security awareness training. Finally, when used
provide the deepest visibility into targeted & advanced attack      alongside Symantec Endpoint Detection and Response and the
campaigns. This intelligence includes insights into both clean      Secure Web Gateway family to detect advanced threats, you
and malicious emails as well as more Indicators of Compromise       can automatically correlate events across all control points.




Cloud-based Sandboxing                                              outcomes by collecting and analyzing security telemetry from
                                                                    more than 175 million endpoints, 80 million web proxy users,
Email Threat Detection and Response customers can leverage          and 8 billion daily security requests across 157 countries.
cloud-based sandboxing capabilities to discover and prioritize      Our cloud-based sandboxing also provides you the details of
today’s most complex targeted & advanced attacks. This service      malicious files and their execution actions, so that all relevant
uses advanced machine learning, network traffic analysis,           attack components can be quickly investigated and remediated.
and behavior analysis to detect even the most stealthy and          Today, many advanced attacks are “virtual machine-aware,”
persistent threats. In addition, it’s infused with security         which means they don’t reveal suspicious behavior when run in
telemetry from the Symantec Global Intelligence Network,            typical sandboxing systems. To combat this, Symantec employs
the world’s largest civilian threat intelligence network. The       techniques to mimic human behavior and executes suspicious
Symantec Global Intelligence Network provides comprehensive         files both virtually and on physical hardware to uncover attacks
visibility into the threat landscape and delivers better security   that evade detection by traditional sandboxing technologies.
     Case 0:20-cv-60416-RS Document 1-45 Entered on FLSD Docket 02/26/2020 Page 3 of 5

Click-Time URL Protection                                          Advanced Email Security
Click-Time URL Protection blocks malicious links by analyzing      Analytics
them when they are clicked by end-users to protect against
                                                                   Email Threat Detection and Response helps accelerate your
spear phishing attacks that weaponize a link after an email
                                                                   response to targeted & advanced threats with advanced
is delivered. This complements Real-Time Link Following
                                                                   email security analytics that provide the deepest visibility
technology in Symantec Email Security.cloud, which blocks
                                                                   into email attack campaigns. This rich intelligence includes
malicious links used in spear phishing attacks before an
                                                                   detailed reporting on every clean and malicious email entering
email is delivered. Unlike other solutions that rely on reactive
                                                                   your organization. These reports include 60+ data points
blacklists or signatures to stop spear phishing attacks,
                                                                   including IOCs such as source URLs of an attack, targeted
Symantec proactively stops both new and known spear
                                                                   attack information, malware categorization, sender & recipient
phishing attacks that employ malicious links by performing
                                                                   information, method of detection, clicked re-written URLs
deep evaluation of links in real-time. This deep evaluation
                                                                   and detailed information about file hashes. Each attack is
follows links to their final destination, even when attackers
                                                                   assigned a threat category, such as Trojan or Infostealer, and
use sophisticated techniques such as multiple redirects,
                                                                   a severity level of low, medium, or high to indicate the level
shortened URLs, hijacked URLs, and time-based delays that
                                                                   of sophistication of an attack. You can even search and find
bypass detection by traditional security solutions. Any files
                                                                   detailed information about blocked emails, including both
found at the destination URL are downloaded and deep
                                                                   the original link in an email and the final destination link
heuristic analysis is performed to determine whether they are
                                                                   containing malware as determined by Real-Time Link Following.
malware. This deep link evaluation powers both Click-Time
                                                                   These advanced analytics give comprehensive insights into
URL Protection and Real-Time Link Following, which enables
                                                                   targeted & advanced threats against your organization by
Symantec to provide the most effective protection against
                                                                   offering more IOCs than any other email vendor.
spear phishing, targeted attacks, and other advanced threats
that contain malicious links.
                                                                    File       IPs &      Sender &     Severity      Threat    Malware    Network
                                                                   Hashes      URLs      Recipients     Level       Content    Behavior   Callbacks


             Symantec Cloud Email Security                            #




                                                                                  Advanced Email Security Analytics


                                                                            Extensible Email                         Phishing Service
                                                                            APIs for investigation                Combine phishing protection
  Real-time Link Following               Links are re-written                 and containment                      with phishing assesments
    blocks malicious links
    before email delivery


                       End-user clicks link


                                                                                       EDR            ICA          Phishing        Phishing
                                                                                                                   Detection      Awareness



                                                                                                     MSS
   Safe links proceed to              Click-time URL Protection
     final destination                   blocks malicious links
                                         when they are clicked




DATA SHEET   |   SYMANTEC EMAIL THREAT DETECTION AND RESPONSE
                                                                                                                                              02
     Case 0:20-cv-60416-RS Document 1-45 Entered on FLSD Docket 02/26/2020 Page 4 of 5

Security Operations Center                                                               analytics across your environment to your SOC. Finally,
                                                                                         Symantec MSS enables you to monitor email security logs
Integration                                                                              via the API-driven feed.

Email Threat Detection and Response enables you to easily
export the advanced email security analytics on clean and                                Automated Remediation
malicious emails to your Security Operations Center (SOC)
                                                                                         Security teams frequently come across IOCs when responding
through integration with third-party SIEMs such as Splunk, IBM
                                                                                         to an attack or while correlating and hunting threats in
QRadar, HPE ArcSight, and more. Threat intelligence data is
                                                                                         your environment. However, remediation is often slow and
streamed directly to your SIEM via a granular, API-driven feed
                                                                                         cumbersome even once these threats are discovered, as IOCs
to give your security team rapid visibility into threats. Security
                                                                                         are typically blacklisted manually. This delays response time
analysts can leverage this data to quickly correlate and
                                                                                         and increases remediation workloads, which can be critical for
analyze threats when investigating and responding to threats.
                                                                                         security teams dealing with hundreds or even thousands of
Moreover, you can easily respond to email threats with a free
                                                                                         incidents at a time.
Splunk or IBM QRadar app, which allows you to export the
advanced email security analytics directly to Splunk or QRadar.                          Email Threat Detection and Response allows you to quickly
This apps provide deep visibility into the threat landscape with                         respond to targeted & advanced attacks by automatically
data points such as malicious URLs and file hashes as well as                            remediating email threats. These capabilities speed incident
information such as high-risk users, a geographical view of                              response by automatically blacklisting IOCs such as file hashes,
incoming attacks, and a timeline of email malware.                                       IP addresses, and sender & recipient information via an API.
                                                                                         Furthermore, security teams can blacklist threats through
You can speed-up detection and response of targeted &
                                                                                         the admin console. Blacklisting these IOCs protects your
advanced threats by exporting our advanced email security
                                                                                         organization from newly discovered threats, decreases the
analytics to Symantec Information Centric Analytics (ICA),
                                                                                         time to remediate attacks, and improves your overall security
Symantec Integrated Cyber Defense Exchange (ICDx), or
                                                                                         posture, while increasing the productivity of your security
Symantec Managed Security Services (MSS). Symantec ICA
                                                                                         team. Moreover, in case any threats get through our defenses,
helps you understand and prioritize the riskiest threats to your
                                                                                         Email Threat Detection and Response automatically removes
organization by correlating email analytics with broader security
                                                                                         these emails from Office 365 inboxes before your users can
and user behavior analytics. Symantec ICDx streamlines threat
                                                                                         open them.
response by collecting, filtering, and forwarding security



              Advanced Email Security Analytics                           Correlation & Response           Customer IOCs                     Beneﬁts

                                                                                                                                          Identify targeted
                                                                                                                                          attack recipients
                                                                                                            #
                                                                                                       File Hashes    URL Information      Automatically
            Email      Malicious Email       Attack
                                                                                                                                            block IOCs
           Volume      Theme or Topic    Technology Used
                                                              Export
                                                           Intelligence
                                                                                                                                        Prioritize against the
                                                                                                       Malicious       Attachment        highest risk threats
                                                                                                      Email Senders     File Type
                              #                                               Symantec EDR

           Severity         File               URL                                                                                       Correlate threats
            Level          Hashes          Information                                                  Blacklist Threats                 with endpoints

                                                                               Symantec ICA             Newly Detected
                                                                                                                                           Feed URLs into
                                                                                                        Threat Patterns
                                                                                                                                             web proxy


           Malware        Detection      Malicious Email                      Symantec ICDx                                                Find patterns
           Category        Method          Senders &                                                                                         in threats
                                           Recipients


                                                                                                        Symantec.cloud                        Monitor
           60+ Data Points, Clean and Blocked Emails                           Symantec MSS                                                  email logs




DATA SHEET   |   SYMANTEC EMAIL THREAT DETECTION AND RESPONSE
                                                                                                                                                                 03
       Case 0:20-cv-60416-RS Document 1-45 Entered on FLSD Docket 02/26/2020 Page 5 of 5

Security Awareness                                                                                          Key Capabilities
Training                                                                                                    • Detect complex and stealthy advanced attacks with
                                                                                                                cloud-based sandboxing capabilities
Email Threat Detection and Response includes security
awareness training, which reduces the risk of phishing by                                                   • Stop malicious links weaponized after email delivery with
evaluating user readiness to phishing threats while helping                                                     Click-Time URL Protection, which helps provide the strongest
you identify and train the most vulnerable users in your                                                        protection against spear phishing, targeted attacks, and
organization on phishing attacks. Customizable security                                                         other advanced threats
assessments enable you to assess user readiness to phishing
attacks by simulating the latest real-world phishing threats                                                • Accelerate response to targeted and advanced attacks
across your organization. After simulating an attack, detailed                                                  through advanced email security analytics that provide the
reporting and executive dashboards help you benchmark                                                           deepest visibility into email attack campaigns with 60+ data
employee readiness and pinpoint the most susceptible users.                                                     points on every clean and malicious email
Finally, you can improve user readiness to phishing threats
                                                                                                            • Quickly correlate and respond to threats by exporting
by using training notifications to educate users on new &
                                                                                                                advanced email security analytics to your Security
emerging phishing attacks and performing repeat assessments
                                                                                                                Operations Center through integration with third-party
to track readiness over time.
                                                                                                                SIEMs, Symantec ICA, Symantec ICDx, and Symantec MSS


Consolidated View Across                                                                                    • Decrease remediation time while preventing newly
                                                                                                                discovered threats with automatic blacklisting of IOCs
Control Points                                                                                                  found in your security environment

Email Threat Detection and Response integrates with Symantec                                                • Reduce the risk of phishing with security awareness
Endpoint Detection and Response and works alongside the                                                         training that prepares your users for phishing attacks and
Secure Web Gateway family to detect advanced threats that                                                       helps you prioritize protection for the most vulnerable
evade individual point products. This is powered by Symantec’s                                                  users in your organization
massive global intelligence network and includes the ability
to automatically correlate threats across all control points via                                            • Correlate suspicious activity across all control points to
Symantec Endpoint Detection and Response.                                                                       identify and prioritize security events that pose the most
                                                                                                                risk you




    About Symantec
    Symantec Corporation (NASDAQ: SYMC), the world’s leading cyber security company, helps organizations, governments and people secure their most important data
    wherever it lives. Organizations across the world look to Symantec for strategic, integrated solutions to defend against sophisticated attacks across endpoints, cloud and
    infrastructure. Likewise, a global community of more than 50 million people and families rely on Symantec’s Norton and LifeLock product suites to protect their digital lives
    at home and across their devices. Symantec operates one of the world’s largest civilian cyber intelligence networks, allowing it to see and protect against the most advanced
    threats. For additional information, please visit www.symantec.com, subscribe to our blogs, or connect with us on Facebook, Twitter, and LinkedIn.




                                                      350 Ellis St., Mountain View, CA 94043 USA | +1 (650) 527 8000 | 1 (800) 721 3934 | www.symantec.com

Copyright © 2019 Symantec Corporation. All rights reserved. Symantec, the Symantec Logo, and the Checkmark Logo are trademarks or registered
trademarks of Symantec Corporation or its affiliates in the U.S. and other countries. Other names may be trademarks of their respective owners.   19D214144_DS_Email_Threat_Detection_Response_EN
